 



Exhibit 10.2
FIRST AMENDMENT TO CREDIT AGREEMENT
     This First Amendment to Credit Agreement is dated this 25th day of October,
2005, by and among Big Lots Stores, Inc., an Ohio corporation (the “Borrower”),
each of the Guarantors (as defined in the Credit Agreement (as hereinafter
defined)), the Banks (as defined in the Credit Agreement), PNC Bank, National
Association, in its capacity as syndication agent for the Banks (the
“Syndication Agent”), National City Bank, in its capacity as administrative
agent for the Banks (the “Agent”), and Wachovia Bank, N.A., in its capacity as
documentation agent for the Banks (the “Documentation Agent”) (“First
Amendment”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Guarantors, the Banks, the Syndication Agent,
the Agent and the Documentation Agent entered into that certain Credit
Agreement, dated October 29, 2004 (as amended, the “Credit Agreement”); and
     WHEREAS, the Borrower and the Guarantors desire to amend certain provisions
of the Credit Agreement and the Banks, the Syndication Agent, the Agent and the
Documentation Agent shall permit such amendments pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     1. All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
     2. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definition in its entirety and replacing it with the following:
     Consolidated EBITDAR shall mean, for any period of determination, without
duplication (i) the sum of consolidated net income, depreciation, amortization,
other non-cash charges to net income, interest expense, income tax expense,
Consolidated Rental Expense, up to Sixty Million and 00/100 Dollars
($60,000,000.00) for net charges related to KB Toys (incurred after the Closing
Date) and Sixty Million and 00/100 Dollars ($60,000,000.00) for retail store
closing related net charges for such period, minus (ii) non-cash credit to net
income, in each case determined and consolidated for the Parent and its
Subsidiaries in accordance with GAAP; provided, however, the exclusion of net
charges to operations related to KB Toys shall not exceed Sixty Million and
00/100 Dollars ($60,000,000.00) in the aggregate between the Closing Date and
the Expiration Date.
     3. Exhibit 7.2.5 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted Exhibit 7.2.5 attached hereto.

 



--------------------------------------------------------------------------------



 



     4. Exhibit 7.3.3 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted Exhibit 7.3.3 attached hereto.
     5. The provisions of Section 2 through 4 of this First Amendment shall not
become effective until the Syndication Agent has received the following items,
each in form and substance acceptable to the Syndication Agent and its counsel:
          (a) this First Amendment, duly executed by each of the Loan Parties
and the Required Banks;
          (b) the documents listed in the Closing Agenda set forth on Exhibit A
attached hereto and made a part hereof; and
          (c) the fees payable by the Borrower to the Syndication Agent and the
Banks as more fully set forth in that certain fee letter, dated October 11,
2005, by and among the Syndication Agent, PNC Capital Markets, Inc. and the
Borrower.
     6. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.
     7. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.
     8. Each Loan Party hereby represents and warrants to the Banks and the
Agent that (i) such Loan Party has the legal power and authority to execute and
deliver this First Amendment, (ii) the officers of such Loan Party executing
this First Amendment have been duly authorized to execute and deliver the same
and bind such Loan Party with respect to the provisions hereof, (iii) the
execution and delivery hereof by such Loan Party and the performance and
observance by such Loan Party of the provisions hereof and all documents
executed or to be executed herewith, do not violate or conflict with the
organizational agreements of such Loan Party or any material Law applicable to
such Loan Party or result in a breach of any provision of or constitute a
default under any other material agreement, instrument or document binding upon
or enforceable against such Loan Party, and (iv) this First Amendment and the
documents executed or to be executed by such Loan Party in connection herewith
constitute valid and binding obligations of such Loan Party in every respect,
enforceable in accordance with their respective terms.
     9. Each Loan Party represents and warrants that (i) no Event of Default
exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this First Amendment or the performance or observance
of any provision hereof, (ii) the schedules attached to and made a part of the
Credit Agreement, are true and correct in all material respects as of the date
hereof, except as such schedules may have heretofore been amended or modified in
writing in accordance with the Credit Agreement and (iii) it presently has no
known claims or

- 2 -



--------------------------------------------------------------------------------



 



actions of any kind at Law or in equity against the Banks or the Agent arising
out of or in any way relating to the Loan Documents.
     10. The Borrower represents and warrants that its Debt Rating from Standard
& Poor’s has not been withdrawn at any time from the Closing Date through and
including the date of this First Amendment.
     11. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
     12. The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the Loan Documents shall remain in full
force and effect. This First Amendment amends the Credit Agreement and is not a
novation thereof.
     13. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
     14. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of Ohio without regard to the
principles of the conflicts of law thereof. Each Loan Party hereby consents to
the jurisdiction and venue of the Court of Common Pleas of Franklin County, Ohio
and the United States District Court for the Southern District of Ohio with
respect to any suit arising out of or mentioning this First Amendment.
[INTENTIONALLY LEFT BLANK]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this First Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

                  BORROWER:

WITNESS:       BIG LOTS STORES, INC.
   
 
               
/s/ Charles W. Haubiel II
      By:   /s/ Joe R. Cooper    
 
      Name:  
 
Joe R. Cooper    
 
      Title:   Senior Vice President and Chief
   
 
          Financial Officer    

     
GUARANTORS:
  BIG LOTS, INC.
 
  CAPITAL RETAIL SYSTEMS, INC.
 
  C.S. ROSS COMPANY
 
  CSC DISTRIBUTION, INC.
 
  MAC FRUGAL’S BARGAINS·CLOSE-OUTS, INC.
 
  PNS STORES, INC.
 
  WEST COAST LIQUIDATORS, INC.
 
  CLOSEOUT DISTRIBUTION, INC.
 
  MIDWESTERN HOME PRODUCTS, INC.
 
  INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC.
 
  TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC.
 
  DURANT DC, LLC
 
  SONORAN LLC
 
  SAHARA LLC
 
  BLSI PROPERTY, LLC
 
  GREAT BASIN LLC

                 
WITNESS:
                 
/s/ Charles W. Haubiel II
      By:   /s/ Joe R. Cooper    
 
      Name:  
 
Joe R. Cooper    
 
      Title:   Senior Vice President and Chief    
 
          Financial Officer       WITNESS:       CONSOLIDATED PROPERTY HOLDINGS,
INC.    
 
               
/s/ Charles W. Haubiel II
      By:   /s/ Joe R. Cooper    
 
               
 
      Name:   Joe R. Cooper    
 
      Title:   Senior Vice President and Chief    
 
          Financial Officer    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,
        as a Bank and as Syndication Agent    
 
           
 
  By:   /s/ Richard L. Munsick
 
        Name: Richard L. Munsick
        Title: Senior Vice President    
 
                NATIONAL CITY BANK,
as a Bank and as Administrative Agent    
 
           
 
  By:   /s/ Ralph A. Kaparos
 
        Name: Ralph A. Kaparos         Title: Senior Vice President    
 
                WACHOVIA BANK, N.A.,
as a Bank and as Documentation Agent    
 
           
 
  By:   /s/ Thomas M. Harper
 
        Name: Thomas M. Harper         Title: Senior Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Steven Buehler
 
        Name: Steven Buehler         Title: Vice President    
 
           
 
  By:   /s/ Peter Martinets
 
        Name: Peter Martinets         Title: Vice President    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Peter A. Foley
 
        Name: Peter A. Foley         Title: Vice President    
 
                U.S. BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Jennifer L. Thurston
 
        Name: Jennifer L. Thurston         Title: AVP    
 
                FIFTH THIRD BANK (CENTRAL OHIO)    
 
           
 
  By:   /s/ Christopher D. Jones
 
        Name: Christopher D. Jones         Title: Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK    
 
           
 
  By:   /s/ Molly J. Drennan
 
        Name: Molly J. Drennan         Title: Director    
 
                HSBC BANK USA, National Association    
 
           
 
  By:   /s/ Douglas D. Smith
 
        Name: Douglas D. Smith
        Title: Vice President    
 
                THE BANK OF NEW YORK    
 
           
 
  By:   /s/ Randolph E.J. Medrano
 
        Name: Randolph E.J. Medrano
        Title: Vice President    
 
                LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ David Bacon
 
        Name: David Bacon         Title: VP
   
 
           

 



--------------------------------------------------------------------------------



 



                  BANK OF TOKYO-MITSUBISHI, LTD.    
 
           
 
  By:   /s/ Tsuguyuki Umene
 
        Name: Tsuguyuki Umene         Title: Deputy General Manager    
 
                THE HUNTINGTON NATIONAL BANK    
 
           
 
  By:   /s/ John M. Luehmann
 
        Name: John M. Luehmann
        Title: Vice President    
 
                GUARANTY BANK    
 
           
 
  By:   /s/ Robert S. Hays
 
        Name: Robert S. Hays
        Title: Senior Vice President    
 
                HIBERNIA BANK    
 
           
 
  By:   /s/ Julie Nosser
 
        Name: Julie Nosser
        Title: Assistant Vice President    

 